Citation Nr: 1440213	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as due to undiagnosed illness or a service-connected disability.

2.  Entitlement to service connection for a disability manifested by low back pain, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Among other things, service connection for vertigo and for a lumbosacral spine condition (claimed as a back condition) was denied therein.  The Veteran appealed these determinations.  In August 2012, the Board made a decision regarding a separate issue on appeal.  It accordingly is no longer part of this matter.  With respect to the aforementioned appellate issues, the Board recharacterized each to include consideration of undiagnosed illness.  Each then was remanded for additional development.  Review of the Veteran's paper and electronic claims files shows that adjudication still cannot proceed.  As such, this matter is REMANDED once again.


REMAND

Although the delay entailed by another remand is regrettable, the Board cannot adjudicate this matter without more additional development.  This additional development is necessary to ensure that the Veteran is afforded every possible consideration.  She must be afforded such consideration.  VA indeed has duties to notify and to assist her in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist the Veteran in gathering evidence that may show she is entitled to service connection for a disability manifested by dizziness or for a disability manifested by low back pain, whether as due to undiagnosed illness for both, to a service-connected disability concerning dizziness, or otherwise concerning both.

I.  Notification and Records

The duty to notify includes informing the claimant of the evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The duty to assist includes helping procure records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as necessary must be made to obtain records in government custody.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  For private records, the claimant must submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if records are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

In the August 2012 remand, the Board directed that the Veteran be sent a notification letter regarding her claim.  It was noted, given the recharacterization that took place at that time, that she had not been informed with respect to service connection for undiagnosed illness.  Information with respect to secondary service connection also was noted to be necessary.  Additionally, the Board directed that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA providers with outstanding relevant records.  Attempts were to be made to obtain any such records identified by her.  An August 2012 letter complied with both of these directives.  No response was received from the Veteran, and thus no attempts were made to obtain any new pertinent private treatment records.  VA treatment records from facilities in Colorado and Wyoming were obtained, but they duplicated those available prior to the remand.  They indeed were dated only into February 2012.

Whether or not the Veteran received the August 2012 letter, however, is unclear.  It was sent to her last known address in Fort Collins, Colorado.  In September 2012, however, she was contacted via telephone by the VA Appeals Management Center (AMC).  She indicated that she had moved to Bozeman, Montana.  The AMC thus concluded that she would not have received an unrelated August 2012 letter.  That letter was resent.  The aforementioned contemporaneous letter also apparently was resent.  Printed on it was the old address instead of the new address, though there is a slash mark through it.  As such, the Veteran's failure to respond may be explainable.  It further is possible that there are outstanding pertinent treatment records in the possession of private facilities or physicians.  There also may be outstanding VA treatment records, particularly from facilities in Montana or a neighboring state.  VA has constructive notice of its own treatment records regardless of their pertinence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, the Veteran must be sent another notification letter, with particular emphasis therein on service connection for undiagnosed illness and as secondary to a service-connected disability.  A request or requests for any VA treatment records regarding her dated from February 2012 to present also must be made.  She thus must be asked to identify all VA facilities where she has been seen in this period.  Even if she does not respond, however, requests must be made to such facilities in Montana or a nearby neighboring state close to her last reported address.  The Veteran and her representative must be notified if this is unsuccessful.  She finally must be asked to submit all her relevant private treatment records or provide enough information to identify and locate them along with authorization for their release to VA so that they can be obtained on her behalf.  If she opts for the latter course, an initial request for the records must be made.  Follow-up requests and notice to her and her representative of any lack of success also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical examination and/or a VA medical opinion has been provided for a service connection claim, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an examination and/or opinion is adequate when it allows for fully informed adjudication by the Board.  Id.  The claimant's (if the service member) entire history therefore must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The disability present, if any, must be described in sufficient detail at the examination.  Id.  With respect to the opinion, all underlying factual premises must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion finally must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Board noted in its August 2012 remand that the Veteran underwent a VA medical examination in May 2007.  It additionally was noted that she was not diagnosed with any disability manifested by dizziness, such as vertigo, at that time.  The same is true of a disability manifested by low back pain.  The Board explained, however, that service connection generally requires a diagnosis but not always.  The law regarding service connection for undiagnosed illness, which was deemed applicable, was set forth.  As the aforementioned examination did not take it into account, it essentially was deemed inadequate.  Arrangements for another examination complete with opinion in this regard and for secondary service connection thus were directed.  The Veteran was sent a letter at her Fort Collins address in August 2012 scheduling it for the next month, but she failed to appear.  After informing the AMC that she had moved, it was rescheduled for October 2012.  The Veteran once again failed to appear.

Unfortunately, whether or not the Veteran was notified of the rescheduled examination is unclear.  The only letter regarding it that was sent to her new address was a September 2012 letter indicating that she soon would be notified of the date, time, and place of it.  A copy of this scheduling letter sent to her new address in this regard is unavailable, unlike a copy of the letter sent to her old address in this regard concerning the examination as originally scheduled.  There is a presumption of regularity that attaches to the mailing of examination scheduling letters.  However, it does not apply when a copy of the letter is unavailable.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  It accordingly cannot be presumed that the Veteran was sent the letter.  Her failure to appear for the rescheduled examination may be explainable, in other words.  The VA medical examination complete with opinion therefore must be scheduled again.  To prevent the aforementioned from occurring again, a copy of the scheduling letter must be made available.

Accordingly, a REMAND is directed for the following:

1.  Contact the Veteran by telephone or otherwise to confirm her current address.  Inform her that it is her obligation to keep VA (the facilities where she gets treatment as well as the RO with jurisdiction over her claims) informed of any address changes and that it is important that she do so to avoid further delay of her claim.  Then, update the Veteran's address in VACOLS and all other databases containing such information.  If no response from her is received, update as aforementioned using the Bozeman, Montana, address that she last reported to the AMC in September 2012.

2.  Next, send the Veteran a letter regarding her claim.  This correspondence shall, at a minimum, notify her of the evidence necessary to substantiate service connection for undiagnosed illness and secondary service connection as well as her and VA's responsibilities for obtaining evidence.  In this regard, the letter also shall ask her to identify all VA facilities where she has been seen from February 2012 to present.  It further shall ask her either to submit all treatment records concerning her dizziness and/or her back from non-VA facilities or physicians or provide enough information to identify and locate them along with an authorization for their release to VA.

3.  Then make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from February 2012 onward.  This includes from all facilities identified by her and, if none, from those in Montana or a nearby neighboring state close to her last reported address.  Also, make an initial request with a follow-up request or requests as necessary to obtain all relevant private treatment records regarding her from each facility or physician for which she provided identifying and locating information and authorization.  Associate all records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and her representative pursuant to established procedure.
4.  After completing the above, arrange for the Veteran to undergo an appropriate VA medical examination concerning her dizziness and low back pain.  Notify her via letter of the date, time, and place of the examination.  Place a copy of this scheduling letter in the paper or electronic claims file.  If the Veteran fails to appear for the examination, document the paper or electronic claims file accordingly.  

5.  If the Veteran appears for the aforementioned VA medical examination, the examiner shall review the paper and electronic claims files.  Such review shall be documented in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding her history, symptoms, and their impact on her work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  The examiner then shall diagnose in the report all disabilities manifested by dizziness and/or low back pain present since around the Veteran's November 2006 separation from service.

For each diagnosis made, the examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each was incurred during or otherwise is related to the Veteran's service.  The examiner also shall opine in the report as to whether it is at least as likely as not that any diagnosis made with respect to dizziness was caused by or has been aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected migraines or by any diagnosis made with respect to low back pain.  If no diagnosis is made with respect to dizziness, low back pain, or both, the examiner shall opine in the report as to whether it is at least as likely as not that the symptom(s) represent an undiagnosed illness manifested to a degree of at least 10 percent.

A clear and full rationale (explanation) shall be provided by the examiner for each opinion in the report.  This means that the conclusion reached shall be supported.  As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence from the Veteran.  Her reports of continued symptoms thus must be addressed.  If one or more conclusions cannot be reached without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

6.  Finally, readjudicate both remaining claims.  Issue a rating decision if the determination for one or both issues is favorable and/or a supplemental statement of the case (SSOC) if the determination for one or both issues is unfavorable.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.  Furnish the Veteran and her representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to at least provide enough information to identify and locate relevant records, means that potentially favorable evidence cannot be considered.  Her failure to report for or cooperate during a scheduled VA examination means the same.  Such failure may result in denial of the benefits sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that she has the right to submit additional evidence and argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be handled promptly because the law requires such for remands by the Board and the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision on the merits may be appealed to the aforementioned Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2013).  As such, it cannot be appealed to the Court.

